Name: Commission Regulation (EC) No 92/2004 of 20 January 2004 on the issue of import licences for sugar and mixtures of sugar and cocoa qualifying as ACP/OCT and EC/OCT originating products in response to applications submitted in January 2004
 Type: Regulation
 Subject Matter: plant product;  beverages and sugar;  economic geography;  international trade;  tariff policy;  executive power and public service
 Date Published: nan

 Avis juridique important|32004R0092Commission Regulation (EC) No 92/2004 of 20 January 2004 on the issue of import licences for sugar and mixtures of sugar and cocoa qualifying as ACP/OCT and EC/OCT originating products in response to applications submitted in January 2004 Official Journal L 014 , 21/01/2004 P. 0006 - 0006Commission Regulation (EC) No 92/2004of 20 January 2004on the issue of import licences for sugar and mixtures of sugar and cocoa qualifying as ACP/OCT and EC/OCT originating products in response to applications submitted in January 2004THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community(1),Having regard to Commission Regulation (EC) No 192/2002 of 31 January 2002 laying down detailed rules for issuing import licences for sugar and sugar and cocoa mixtures with ACP/OCT or EC/OCT cumulation of origin(2),Having regard to Commission Regulation (EC) No 2302/2003 of 29 December 2003 derogating from Regulation (EC) No 192/2002 laying down detailed rules for issuing import licences for sugar and sugar and cocoa mixtures with ACP/OCT or EC/OCT cumulation of origin(3), and in particular Article 1(3) thereof,Whereas:(1) Article 6(4) of Annex III to Decision 2001/822/EC allows ACP/EC-OCT cumulation of origin in the case of products falling within Chapter 17 and tariff headings 1806 10 30 and 1806 10 90 up to an annual quantity of 28000 tonnes of sugar. Regulation (EC) No 2302/2003 sets the quantity available for applications submitted in January 2004 at 9333 tonnes.(2) Applications have been submitted to the national authorities in accordance with Regulation (EC) No 192/2002 for the issue of import licences for a total quantity of 48946 tonnes, exceeding the available quantity fixed by Regulation (EC) No 2302/2003.(3) Under Article 6(3) of Regulation (EC) No 2302/2003 it is accordingly necessary to set the single reducing coefficient to be applied to each application submitted,HAS ADOPTED THIS REGULATION:Article 1Import licences covered by applications submitted by 9 January 2004 under Article 1 of Regulation (EC) No 2302/2003 shall be issued for 19,067952 % of the quantity applied for.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 January 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 314, 30.11.2001, p. 1.(2) OJ L 31, 1.2.2002, p. 55.(3) OJ L 342, 30.12.2003, p. 4.